Order issued December 11, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00825-CV
                           ———————————
 SHARIF CHOUDHURY, TAHERA CHOWDHURY, AND ENTERPRISE
 HOUSTON, INC., RAJINDER SINGH, RITA KAUR, RAJIV CHHABRA,
               AND GAURI CHHABRA, Appellants
                                       V.
       SLAWOMIR J. SKIBICKI AND A & SKIPOL, INC., Appellees



               On Appeal from the 11th Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2013-76488


                          MEMORANDUM ORDER

      Appellants, Sharif Choudhury, Tahera Chowdhury, and Enterprise Houston,

Inc., have filed a motion to voluntarily dismiss their appeal and request that all

costs be assessed against the party incurring the same.     Appellants state that
appellees have been contacted and do not oppose this motion and that this

dismissal will not prevent any other parties from seeking relief to which they

would otherwise be entitled. See TEX. R. APP. P. 10.3(a)(2), 42.1(a)(1). Although

other parties have filed their own notices of appeal, no opinion has issued

involving the above appellants. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal by Sharif

Choudhury, Tahera Chowdhury, and Enterprise Houston, Inc., with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (b),

(d), 43.2(f). We dismiss any pending motions by the above appellants as moot.

The appeal by the remaining appellants remains on this Court’s active docket.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                         2